DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed (same allowable subject matter as 16/576367 (US11132827)). 
Regarding independent claims 1 and 9, Prior art Babu J D et al. teach a method and non-transitory computer-readable medium comprising instructions that, when executed, cause one or more processors of an artificial reality system to (par 0006): 
receiving, by a concurrent application engine of an artificial reality system, modeling information of objects from each of a plurality of artificial reality applications (par 0023-0025, “multiple independent applications provide 3D data to be rendered. As described herein, in some examples, a centralized scenegraph can include a system that receives 3D data from multiple individual input sources; writes information corresponding to that 3D data to a central location; and maintains that information for access by a renderer that creates a rendered scene comprising objects based on that 3D data”);
aggregating, by the concurrent application engine, the modeling information of objects from each of the plurality of artificial reality applications (par 0023-0024, “FIG. 2B shows an example flow of data in an example computer system 201 using two independent applications. When the example of FIG. 2A is extended to render a scene modified by multiple independent applications, as shown in FIG. 2B, rendering problems may occur. For instance, in example computer system 201, application 212 and application 214 both write data to scenegraph 240 to render their respective 3D data to a single display 290. In FIG. 2B, application 212 attempts to render and present objects 222 (which include objects that comprise hand 232); and application 214 attempts to render and present objects 224 (which include objects that comprise hand 236)”); 
rendering, by the concurrent application engine, artificial reality content as a common scene that includes the objects from each of the plurality of artificial reality applications (par 0024-0025, “a centralized scenegraph can include a system that receives 3D data from multiple individual input sources; writes information corresponding to that 3D data to a central location; and maintains that information for access by a renderer that creates a rendered scene comprising objects based on that 3D data. That rendered scene may be used to generate output (such as graphical output) reflecting realistic object occlusion; computational efficiencies; visual effects (such as lighting and shadowcasting); or physical effects (such as collision detection) “); 
and 
sending, by the concurrent application engine, the common scene to a head mounted display (HMD) of the artificial reality system to output the common scene (Fig. 2B, par 0018, par 0023-0024, par 0026, “FIG. 2B shows an example flow of data in an example computer system 201 using two independent applications. When the example of FIG. 2A is extended to render a scene modified by multiple independent applications, as shown in FIG. 2B, rendering problems may occur. For instance, in example computer system 201, application 212 and application 214 both write data to scenegraph 240 to render their respective 3D data to a single display 290”).  
The prior art of records fails to teach or disclose the combination of process recited in claims 1 and 9, including "validating, by the concurrent application engine, whether the objects can logically be placed on a layout of one or more offer areas specified by the plurality of artificial reality applications". Claims 2-8, each ultimately depend from claim 1, and are therefore allowed at least due to their respective dependencies from the allowable claim. Claims 10-16, each ultimately depend from claim 9, and are therefore allowed at least due to their respective dependencies from the allowable claim. 
Independent claims 1-16 of instant invention which discloses a method is used to receive, aggregate, render, validate, and send data to HMD for display are different with the claims 1-13 of the application 16/576367 which discloses am artificial system has an image captured device, a head mounted device, a plurality of concurrently executing artificial reality client applications, and a concurrent application engine to comprising processing circuitry and configured to control rendering the artificial reality content as a common scene that includes one or more objects from each of the plurality of artificial reality applications and to validate whether the one or more objects can logically be placed on a layout of one or more offer areas specified by the plurality of artificial reality applications, so no double patenting between 17/447902 and 16/576367.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616